Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/27/21 have been fully considered but they are not persuasive.
Applicant asserts that Thalheim teaches a different structure from that of the present invention. This argument is not persuasive. Thalheim’s disclosure is consistent with the claimed invention.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant asserts that Thalheim does not teach a device for modifying the bending stiffness of the at least one clamp when the movement is pressed under action of the screw during assembly and/or displaced in an axial direction relative to the watch case element. This argument is not persuasive. Figures 6-7 the region 8 is bent upward to provide a retention for in the axial direction this is consistent with the language “when the movement and the watch case element are relatively display in an axial direction of the movement such as to press the at least one clamp between said surface of the movement and said surface of the watch case”. Clearly the element is between the movement and the case. Clearly there is displacement in the axial direction. Clearly there is pressing on the at least one clamp and said pressing occurs in the aforementioned between. 
Applicant asserts that there is no adjusting of the bending stiffness in Thalheim. This argument is not persuasive. Thalheim uses a shape memory material with alterable stiffness to transition between figures 3-4 and figures 6-7 – paragraphs 21, 26, abstract. 
Applicant asserts that Thalheim doesn’t teach a fixing element. This argument is not persuasive. There are several elements which contribute to the fixing of the structures (8, 16, 17). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Thalheim (US 2002/0027834).
With regard to claim 1 Thalheim discloses a system for fixing a timepiece movement (15) to a watch case element (figure 6), the system comprising: -
at least one clamp (5), which is configured to bend due to coming into contact with a surface of the movement (figures 6-7) and with the watch case element (1 - figures 6-7), and – 
when the movement is pressed under action of the screw during assembly and/or when the movement and the watch case element are relatively displayed in an aaxial direction of the movement (figures 3, 4, 6, 7) such as to press the at least one clamp between said surface of the movement and said surface of the watch case (figures 3,4 6, 7) a fixing element that fixes a position of the clamp relative to the movement of to the watch case (8 of element 5 and/or 16 and/or 17)
a device (7) for modifying the bending stiffness of the at least one clamp, when the movement is pressed under action of the screw during assembly and/or displaced an axial direction relative to the watch case element (paragraphs 21, 26; figures 3, 4, 6, 7; abstract).



With regard to claim 3 Thalheim discloses the system as claimed in, claim 1, wherein the bearing force or the contact of a first bent end of the at least one clamp against the movement and/or the bearing force or the contact of a second bent end of the at least one clamp against the case element is/are modified when the movement is fixed to the watch case element or displaced relative to the watch case element from a rest position in which a first surface of the movement abuts against a second surface of the case element (paragraphs 21, 26; figures 2, 4, 7; the shape memory element is brought into contact when bent and not forced to contact when not bent.)

With regard to claim 4 Thalheim discloses the system as claimed in claim 1, wherein the device for modifying the stiffness of the at least one clamp comprises, in the a state where the movement is fixed to the case element and the movement is in a rest position in which a first surface of the movement abuts against a second surface of the case (figures 4, 7), element: - a first clearance between the clamp and a point of the movement against which the clamp can come into contact via bending of the clamp (in figure 4 the clearance is zero, in figure 7 the clearance may be interpreted to be either zero at the tip or less than lf at the bend base; additionally in figure 4 the movement is shown against the bend portion, however it is not held there, thus the clearance can be interpreted as being larger than zero up to the maximum height), the value of the first clearance being less than Lcl, and/or the value of the first 

With regard to claim 5 Thalheim discloses the system as claimed in claim 1, wherein the device for modifying the stiffness of the at least one clamp comprises: - a third surface forming a first nonzero angle (a) with a fourth surface against which the clamp bears when the movement is in a rest position in which a first surface of the movement abuts against a second surface of the case element, and/or - a fifth surface forming a second nonzero angle with a sixth surface against which the clamp bears when the movement is in a rest position in which a first surface of the movement abuts against a second surface of the case element (figure 2 there are seven bend sections forming nonzero angles and corresponding surfaces relative to at least 7 corresponding base portions which support the bend portions).

With regard to claim 6 Thalheim discloses the system as claimed in claim 5, wherein the first angle is less than 450, and/or is greater than 10 (figures 4, 7), and/or wherein the second angle is less than 45 (figures 4, 7), and/or is greater than 10 (figures 4, 7).



With regard to claim 8 Thalheim discloses the system as claimed in claim 5, wherein the third surface is rounded, and/or the fifth surface is rounded (figures 1 and 5 the corresponding structures are formed in a ring and are thus rounded in at least one relevant dimension; 15 figure 4 shows a chamfered face of the movement casing). 

With regard to claim 9 Thalheim discloses the system as claimed in claim 1, wherein the at least one clamp comprises a cross-section, the second moment of area of which changes along a longitudinal axis, so that a profile of maximum stresses is constant or substantially constant over at least part of a length of the at least one clamp (the element is a shape memory, in order to achieve the disclosed bending the moment of area of which changes along a longitudinal axis, so that a profile of maximum stresses is constant or substantially constant over at least part of a length thereof).

With regard to claim 10 Thalheim discloses the system as claimed in claim 1, wherein the at least one clamp is made of a superelastic alloy and/or of a shape memory alloy and/or of a nickel alloy (paragraphs 17, 18, 21, 26).


With regard to claim 12 Thalheim discloses a timepiece unit, comprising a system as claimed in claim 1 (paragraph 3). 

With regard to claim 13 Thalheim discloses the timepiece unit as claimed in claim 12, wherein the watch case element is a middle (paragraph 3; figure 7).

With regard to claim 14 Thalheim discloses the timepiece unit (paragraph 3) as claimed in claim 12, wherein the third surface is produced on the movement and/or the fourth surface is produced on the case element (figure 7). 

With regard to claim 15 Thalheim discloses the timepiece unit (paragraph 3) as claimed in claim 12, wherein the case element comprises a casing ring and/or the fourth surface is produced at least partially on a casing ring, or wherein the movement comprises a casing ring and/or the third surface is produced at least partially on a casing ring (figures 1, 3, 5, 6).

With regard to claim 16 Thalheim discloses a timepiece comprising a unit as claimed in claim 12 (paragraph 3).

With regard to claim 17 Thalheim discloses the system as claimed in claim 1, comprising at least two clamps (figure 2).



With regard to claim 19 Thalheim discloses the system as claimed in claim 8, wherein the third surface is a cylinder portion, and/or the fifth surface is a cylinder portion (figures 3, 4, 6, 7)

With regard to claim 20 Thalheim discloses the system as claimed in claim 9, wherein the at least one clamp comprises a cross-section, the second moment of area of the cross section of the at least one clamp changes along a longitudinal axis in width and/or in thickness (figures 4, 7)

With regard to claim 21 Thalheim discloses the system as claimed in claim 1, wherein the at least one clamp is configured to bend (figures 6-7) due to coming into contact with a surface of the movement (figure 6-7 the movement is the part in the middle of which 15 is a part thereof) and with a surface of the watch case element (1 figure 6-7) when the movement and the watch case element are relatively displayed in an axial direction (figures 6-7) ofof the movement such as to press the at least one clamp between said surface of the movement and said surface of the watch case (figures 6-7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






8-11-21
/SEAN KAYES/Primary Examiner, Art Unit 2844